Citation Nr: 0517804	
Decision Date: 06/30/05    Archive Date: 07/07/05

DOCKET NO.  04-00 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for 
diabetes mellitus, on appeal from an initial grant of service 
connection.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel




INTRODUCTION

The appellant served on active duty from April 1961 to 
October 1981, when he retired from the US Air Force after 
twenty years of honorable service.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
located in St. Petersburg, Florida.  That rating action 
granted service connection for type II diabetes associated 
with herbicide exposure; a 20 percent disability evaluation 
was assigned.  The veteran has appealed the assignment of the 
disability rating.  


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the issue 
addressed in this decision.

2.  The veteran's diabetes mellitus, type II, requires 
insulin and a restricted diabetic diet.  This disability does 
not require regulation of activities.


CONCLUSION OF LAW

The criteria for an initial disability evaluation in excess 
of 20 percent for diabetes mellitus, type II, have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.321(b), 4.1-4.14, 4.119, Diagnostic Code 7913 
(1995) and (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA).  See, 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  In particular, this 
law redefines the obligations of VA with respect to the duty 
to notify and to assist.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
but not yet final as of that date.  VCAA, Pub. L. No. 
106-475, § 7(a), 114 Stat. 2096, 2099-2100 (2001), 
38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West 2002).  See also, 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2004).  

With respect to the appellant's claim addressed in this 
decision, VA's duties have been fulfilled to the extent 
possible.  VA must notify the veteran of evidence and 
information necessary to substantiate the claims and inform 
him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The veteran 
was notified of the information necessary to substantiate his 
claim involving an increased evaluation by means of the 
discussion in the rating decision appealed and the statement 
of the case (SOC).  Specifically, in those documents, the 
appellant has been told that he needed to submit evidence 
supporting his assertions that his disability was underrated, 
and should be rated higher than the currently assigned 20 
percent evaluation.  

Additionally, in response to notice of VA's decision to grant 
the veteran's claim for service connection for diabetes 
mellitus (a claim for which VA had already given notice 
required by 38 U.S.C.A. § 5103(a)) and to assign this 
disability a 20 percent rating, he filed a notice of 
disagreement that raised a new issue.  In accordance with the 
provisions of 38 U.S.C.A. § 7105(d) (West 2002), VA took 
proper action and issued a statement of the case.  However, 
38 U.S.C.A. § 5103(a) (West 2002) does not require VA to 
provide notice of the information and evidence necessary to 
substantiate the newly raised issue.  VAOGCPREC 8-2003 (Dec. 
22, 2003).  However, he was informed that in order to prevail 
on his claim involving an increased rating for his service-
connected diabetes mellitus, he needed to present evidence 
showing that the disability was underrated and that a higher 
rating should be assigned.  

VA informed the appellant of which evidence he was to provide 
to VA and which evidence VA would attempt to obtain on his 
behalf.  In this regard, the VA sent the appellant notice of 
the VCAA, in a letter dated June 2001, which spelled out the 
requirements of the VCAA and what the VA would do to assist 
the veteran.  The VA also informed the appellant that it 
would request records and other evidence, but that it was the 
appellant's responsibility to ensure that the VA received the 
records.  

Additionally, VA has a duty to obtain a medical examination 
or opinion when such examination or opinion is necessary to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 
2002).  The record reflects that the veteran has presented 
himself numerous times to various examiners for the purpose 
of obtaining treatment for his diabetes mellitus.  These 
records have been included in the record and they do show the 
severity of the condition and the steps that are being used 
to alleviate or minimize any symptoms and manifestations that 
may be produced by the diabetes.  A specific examination 
would not provide any additional information in that such an 
exam would not provide any extra medical findings that are 
not already included in the claims folder.  Given the 
foregoing, the Board finds that the RO has substantially 
complied with the duty to obtain a recent synopsis of the 
veteran's medical condition.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002).  Here, the RO obtained 
the veteran's available medical treatment records.  Moreover, 
the veteran was given the opportunity to present evidence and 
testimony before an RO hearing officer and the Board.  It 
seems clear that the VA has given the veteran every 
opportunity to express his opinion with respect to his 
claims, the VA has obtained all known documents that would 
substantiate the veteran's assertions; and, the veteran has 
undergone examinations so that the VA would have a complete 
picture of the veteran's diabetes mellitus.  

The VCAA requires that VA must provide notice that informs 
the claimant (1) of any information and evidence not of 
record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2004); and 
VAOPGCPREC 7-2004.

In this case, the initial AOJ decision was made after 
November 9, 2000, the date the VCAA was enacted.  In 
reviewing the AOJ determination on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C.A. § 7104(a) (West 2002), all 
questions in a matter which under 38 U.S.C.A. § 511(a) (West 
2002) are subject to decision by the Secretary shall be 
subject to one review on appeal to the Secretary, and such 
final decisions are made by the Board.  Because the Board 
makes the final decision on behalf of the Secretary with 
respect to claims for veterans benefits, it is entirely 
appropriate for the Board to consider whether the failure to 
provide a pre-AOJ initial adjudication notice constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104 (2004).  There simply is no "adverse 
determination" for the appellant to overcome.  Similarly, a 
claimant is not compelled under 38 U.S.C.A. § 5108 (West 
2002) to proffer new and material evidence simply because an 
AOJ decision is appealed to the Board.  Rather, it is only 
after a decision of either the AOJ or the Board becomes final 
that a claimant has to surmount the reopening hurdle.  

Here, the Board finds that any defect with respect to the 
completeness of the VCAA notice requirement with regard to 
the issue discussed on appeal was harmless error.  In a 
letters to the veteran, dated June 2001 and September 2001, 
along with the SOC, the RO informed him of what information 
he needed to establish a rating increase.  The veteran was 
further told that he should send to the RO information 
describing additional evidence or the evidence itself.  The 
letters satisfy the VCAA content-complying notice.  The 
claimant and his representative have been provided with every 
opportunity to submit evidence and argument in support of the 
veteran's claims and to respond to VA notices.  Therefore, to 
decide the issue addressed in this decision would not be 
prejudicial error to the claimant.  

In this case, although the VCAA notice letter that was 
provided to the appellant does not contain the "fourth 
element" per se, the Board finds that the appellant was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his service-connection claims.  In 
particular, the RO asked the veteran to tell VA about any 
additional information or evidence that the veteran wanted VA 
to try and get for him and to send VA the evidence that was 
needed as soon as possible.  By various informational 
letters, the SOC, and the accompanying notice letters, VA 
satisfied the fourth element of the notice requirements.   

All that the VCAA requires is that the duty to notify be 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (2004) (harmless error).  In this case, 
because each of the four content requirements of a VCAA 
notice has been fully satisfied, any error in not providing a 
single notice to the appellant covering all content 
requirements is harmless error.  Here, the veteran is not 
prejudiced by the Board's consideration of his claims as VA 
has already met all notice and duty to assist obligations to 
the veteran under the VCAA.  In essence, the veteran in this 
case has been notified as to the laws and regulations 
governing service connection.  He has, by information 
letters, rating decision, and SOC, been advised of the 
evidence considered in connection with his appeal and what 
information VA and the veteran would provide.  Thus, the 
Board finds that there has been no prejudice to the veteran 
that would warrant further notification or development.  As 
such, the veteran's procedural rights have not been abridged, 
and the Board will proceed with appellate review.  Bernard, 4 
Vet. App. at 393.

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2004).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. § 4.1 (2004) requires 
that each disability be viewed in relation to its history and 
that there be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.2 (2004) 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the veteran working or 
seeking work.  38 C.F.R. § 4.7 (2004) provides that, where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation is to be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is to 
be assigned.  In every instance where the schedule does not 
provide a zero percent evaluation for a diagnostic code, a 
zero percent evaluation shall be assigned when the 
requirements for a compensable evaluation are not met.  38 
C.F.R. § 4.31 (2004).

The regulations do not give past medical reports precedence 
over current findings.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  While the evaluation of a service-connected 
disability requires a review of the appellant's medical 
history with regard to that disorder, the Court has held 
that, where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Id.; Peyton v. Derwinski, 1 Vet. App. 282 (1991); 38 C.F.R. 
§§ 4.1, 4.2 (2004).  With respect to the issue before the 
Board, the appeal does stem from the veteran's disagreement 
with an evaluation assigned as a result of the original grant 
of service connection, and the potential for the assignment 
of separate, or "staged" ratings for separate periods of 
time, based on the facts found, are for consideration.  
Fenderson v. West, 12 Vet. App. 119 (1999).  

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2004).

As reported, the veteran was granted service connection for 
Type II diabetes mellitus via an RO rating decision, dated 
December 2001.  A 20 percent disability rating was assigned; 
the effective date of the evaluation was given as April 20, 
1994.  The record reflects that there has been a change in 
the rating criteria for diabetes mellitus (38 C.F.R. Part 4, 
Diagnostic Code 7913).  Prior to June 6, 1996, mild diabetes 
mellitus that was controlled by a restricted diet, without 
insulin, with no impairment of health or vigor and without 
limitation of activity warranted a 10 percent rating.  A 20 
percent evaluation was warranted for moderate diabetes 
mellitus with moderate insulin or oral hypoglycemic agent 
dosage and restricted (maintenance) diet; without impairment 
of health or vigor or limitation of activity.  Moderately 
severe diabetes mellitus requiring large insulin dosage, 
restricted diet, and careful regulation of activities such as 
avoidance of strenuous occupational and recreational 
activities warranted a 40 percent evaluation.  A 60 percent 
evaluation was warranted for severe diabetes mellitus with 
episodes of ketoacidosis or hypoglycemic reactions, but with 
considerable loss of weight and strength and with mild 
complications, such as pruritus ani, mild vascular 
deficiencies, or beginning diabetic ocular disturbance.  
Pronounced uncontrolled diabetes mellitus with repeated 
episodes of ketoacidosis or hypoglycemic reactions, 
restricted diet and regulation of activities, with 
progressive loss of weight and strength or severe 
complications warranted a 100 percent evaluation.  See 38 
C.F.R. § 4.119, Diagnostic Code 7913 (1995).

The new criteria indicates that a 20 percent evaluation is 
assigned for diabetes mellitus which requires insulin and a 
restricted diet, or where oral hypoglycemic agents and a 
restricted diet are required.  The next higher evaluation of 
40 percent is not warranted unless this condition requires 
insulin, a restricted diet, and regulation of activities 
(emphasis added).  A 60 percent evaluation is assigned where 
this condition requires insulin, a restricted diet, and 
regulation of activities with episodes of ketoacidosis or 
hypoglycemic reactions requiring one or two hospitalizations 
per year or twice monthly visits to a diabetic care provider, 
plus complications that would not be compensable if 
separately evaluated.  

When a law or regulation changes after a claim has been filed 
but before the administrative appeal process has been 
concluded, VA must apply the regulatory version that is more 
favorable to the veteran.  See VAOPGCPREC 7-2003 (Nov. 19, 
2003) ("[S]tatutes or regulations liberalizing the criteria 
for entitlement to compensation . . . may be applied to 
pending claims because their effect would be limited to 
matters of prospective benefits."); see also Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991), overruled in part 
by Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).  
However, where the amended regulations expressly provide an 
effective date and do not allow for retroactive application, 
the veteran is not entitled to consideration of the amended 
regulations prior to the established effective date.  Green 
v. Brown, 10 Vet. App. 111, 116-119 (1997); see also 38 
U.S.C.A. § 5110(g) (West 2002) (where compensation is awarded 
pursuant to any Act or administrative issue, the effective 
date of such award or increase shall be fixed in accordance 
with the facts found but shall not be earlier than the 
effective date of the Act or administrative issue).  For any 
date prior to June 6, 1996, VA cannot apply the revised 
regulations.

The evidence of record includes treatment records from the 
Orlando VA Outpatient Clinic, dated from 1995 to 2002.  These 
documents describe the treatment that the veteran has 
received for diabetes mellitus.  These records show that the 
veteran is receiving insulin and has been told to restrict 
his diet.  Moreover, he has been informed that he should 
increase his daily activities, including exercise.  

The veteran underwent a VA examination in November 2001 in 
order to determine the type of residuals the veteran was 
experiencing as a result of his diabetes mellitus.  That 
examination revealed that the veteran was suffering from 
peripheral neuropathy and retinopathy secondary to the 
diabetes.  The examiner commented on the veteran's 
medications.  Even though the veteran was suffering from 
retinopathy and neuropathy, the examiner did not restrict the 
type of activities that the veteran could attempt.  He did 
not find that the veteran's overall disorder - that of 
diabetes mellitus - required anything more than medications 
and a restricted diet.  

Based on the foregoing, the Board finds that there is 
evidence that the veteran's diabetes mellitus, type II, has 
required insulin and that he has been put on a restricted 
diet, as required for an evaluation of 20 percent under 
Diagnostic Code 7319.  38 C.F.R. Part 4 (2004).  However, 
such factors would not afford the veteran a higher rating in 
this case when the rating criteria, as set forth above, are 
considered.  It is clear the veteran's diabetes does not 
require the regulation of activities.  His diabetes has not 
indicated that he must "carefully" regulate his activities 
or that he must take large amounts of insulin.  Those same 
medical records and reports do not suggest that the veteran 
experiences episodes of ktacidosis or hypoglycemia reactions 
nor has he loss weight and muscle strength.  Additionally, 
the records do not insinuate that the veteran's symptoms are 
severe nor do they show that the veteran has experienced 
vascular deficiencies or pruritis ani.  Therefore, the Board 
can only conclude that the preponderance of the evidence is 
against the veteran's claim of entitlement to an initial 
disability evaluation in excess of 20 percent for diabetes 
mellitus, type II, under either the old or new rating 
criteria.  The Board has considered the doctrine of 
reasonable doubt.  However, because the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application, 38 U.S.C.A. § 5107(b) (West 2002), and the 
appeal is denied.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (2004) have been 
considered whether or not they were raised by the appellant 
as required by the decision reached in Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1991).  The Board has 
considered whether an extra-schedular evaluation pursuant to 
the provisions of 38 C.F.R. § 3.321(b)(1) (2004) is 
warranted.  In the instant case, however, there has been no 
showing that the veteran's service-connected diabetes has 
caused marked interference with employment (i.e., beyond that 
contemplated in the currently assigned evaluation) or the 
need for frequent periods of hospitalization, or has 
otherwise rendered impracticable the application of the 
regular schedular standards.  In essence, the evidence does 
not show that there is an exceptional or unusual disability 
picture in this case, which renders impracticable the 
application of the regular schedular standards.

Lastly, with respect to the disability at issue, the 
applicable rating criteria contemplate higher ratings.  
However, the Board has not found the disability under 
consideration to be of such severity as to warrant assignment 
of a higher rating on a schedular basis other than that 
indicated above.  Likewise then, referral for consideration 
for extra-schedular evaluations is not warranted here.  See 
Bagwell v. Brown, 9 Vet. App. 237, 239 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to an evaluation in excess of 20 percent for 
diabetes mellitus, on appeal from an initial grant of service 
connection, is denied.  



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


